Citation Nr: 1316268	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative bone tumor removal from the left tibia with a bone graft and scar.

2.  Entitlement to an initial rating in excess of 10 percent for scars associated with the postoperative bone tumor removal from the left tibia.

3.  Entitlement to service connection for low-grade chondrosarcoma.
 
4.  Entitlement to service connection for a cartilage disorder, to include as secondary to the postoperative bone tumor removal from the left tibia.  


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the March 2010 rating decision, the RO granted service connection for a scar associated with the postoperative bone tumor removal from the left tibia and assigned a 10 percent disability evaluation effective from October 15, 2009.  The RO also denied service connection for a cartilage condition and an evaluation in excess of 10 percent for postoperative bone tumor removal from the left tibia with a bone graft and scar.  In the September 2010 rating decision, the RO denied service connection for chondrosarcoma.

The Veteran has submitted statements alleging clear and unmistakable error (CUE) in rating decisions.  However, that issue has not been adjudicated by the RO.  Accordingly, that matter is not currently before the Board and is referred to the RO for appropriate action.  

The issue of entitlement to service connection for a cartilage disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's postoperative bone tumor removal from the left tibia more nearly approximates a moderate disability.

2.  The Veteran has not been shown to have three or four scars that are unstable or painful.

3.  The Veteran's scars are not located on his head, face, or neck, are not deep, do not cover an area or areas of 144 square inches or greater, and do not cause limitation of motion or function or any other disabling effects.

4.  The Veteran has not been shown to have low-grade chondrosarcoma that is causally or etiologically related to his military service or to his service-connected postoperative bone tumor removal from the left tibia with a bone graft and scar.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation for postoperative bone tumor removal from the left tibia have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5262 (2012). 

2.  The criteria for an initial evaluation in excess of 10 percent for scars associated with the postoperative bone tumor removal from the left tibia have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7804 (2012).

3.  Low-grade chondrosarcoma was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to his service-connected scar, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his scar associated with the postoperative bone tumor removal from the left tibia. 

With respect to his claims for an increased evaluation for a bone tumor removal and for service connection for chondrosarcoma, the RO did provide the appellant with notice in November 2009, February 2010, and July 2010, prior to the initial decisions on the claims in March 2010 and September 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In this regard, the November 2009 and February 2010 letters informed the Veteran of the evidence necessary to substantiate his claim for an increased evaluation, and the July 2010 letter notified him of what evidence was needed to establish service connection.  Those letters also advised him of the division of responsibilities in obtaining such evidence and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.

In addition, the Veteran was afforded VA examinations in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to evaluating the disabilities in this case.   The September 2010 VA examiner also provided an opinion in regards to the Veteran's claimed chondrosarcoma in which he reviewed the evidence and medical history and provided a clear rationale. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
I.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.    

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


A.  Postoperative Bone Tumor Removal from the Left Tibia 

The Veteran's postoperative bone tumor removal from the left tibia is currently assigned a 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  There is no specific diagnostic code for a bone tumor removal; however, rating by analogy is appropriate where an unlisted condition is encountered, and a closely related condition which approximates the anatomical localization, symptomatology and functional impairment is available. 38 C.F.R. § 4.20.

Under Diagnostic Code 5262, a 10 percent disability evaluation is assigned for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent disability evaluation is warranted when such impairment is moderate.  A 30 percent disability evaluation is contemplated for malunion of the tibia and fibula with marked knee or ankle disability.

In this case, the Veteran was afforded a VA examination in December 2009 at which time he report having pain over the medial proximal tibia, as well as knee swelling.  He indicated that he took over-the-counter medication to treat his pain and stated that the pain increased with hard impact loading of the left leg, changes in weather, and cold temperatures.  Flare-ups were alleviated by rest, medication, and avoidance of hard surfaces.  When he was experiencing a flare-up, the Veteran avoided standing or walking on concrete surfaces.  

Upon examination, there was tenderness of the left tibia area.  There was also left ankle pain, but he had a normal range of motion.  Similarly, there was left knee pain, but he had full extension and 0 to 120 degrees of flexion with no change after repetition.  There was no hip joint involvement.  The Veteran's gait was normal, and there were no signs of abnormal weight bearing.  The examiner commented that the tibia disability had a moderate effect on the Veteran's work as a postal service letter carrier, but the bone graft taken from the pelvis did not cause any effects on daily activities or employment

The Veteran was reexamined in February 2010 at which time he complained of pain at the bone graft donor site and in the left proximal tibia area.  He indicated that he did not take any medication and did not have flare-ups.  There was also no infection in the past, and the Veteran did not use any assistive devices or a brace.  In addition, there were no constitutional symptoms of bone disease, and there was no effect on the Veteran's occupation or activities of daily living.  

A physical examination did not reveal any deformity.  There was no interarticular involvement in the left knee, and there was no malunion.  There was tenderness of the proximal medial tibia and over the iliac crest bone graft site, but there was no erythema, draining, heat, or abnormal motion indicating a nonunion.  There was also no functional limitation with standing or walking, and he did not have ankylosis, leg length discrepancy, or joint involvement.  An x-ray showed status post excision of a fibroma from the proximal medial tibia, and patchy sclerosis at the operative site was visible.  There was no other significant abnormality of the tibia or fibula.  A bone scan revealed mild focal uptake within the left medial tibial plateau at the location of a lesion seen on a prior x-ray.  In an addendum, the examiner clarified that there was no left knee joint involvement and that there was no bone graft taken from a joint.  Rather, it was taken from the iliac crest and not the hip.  

The Veteran was reexamined in September 2010 in connection with his claim for service connection for chondrosarcoma.  At that time, the Veteran complained of pain along the medial aspect of the proximal tibia.  He noted that the pain is alleviated by rest and indicated that he did not take any prescription pain medications.  Instead, he took over-the-counter pain medications, which provided mild relief.  The Veteran also used a hinged knee brace.  He could walk approximately a quarter of a mile and stand thirty minutes before needing to rest, but he complained of increased pain with stair climbing.  Although he complained of tibia pain with all activities, the Veteran's activities of daily living were not limited, and it was noted that he was retired.  He did have activity dependent flare-ups, but he was unable to quantify how often they occurred.  These caused him to stop activities and rest for a short period of time, but he was not incapacitated.  

A physical examination found that the Veteran's gait was slightly antalgic with use of a brace.  There was mild tenderness to the proximal medial tibia, but there was no erythema, swelling, or increased warmth.  Range of motion of the left knee was 0 to 120 degrees with no additional loss after repetitive motion testing, although he did have additional pain.  There was also no evidence of malunion or nonunion, and there was no deformity, shortening, or crepitus on range of motion testing.  The knee was stable.  

Upon review, the Board finds that the Veteran is entitled to an increased evaluation for his postoperative bone tumor removal from the left tibia.  The evidence shows that he has pain, reports of swelling, and flare-ups.  The December 2009 VA examiner commented that the disability had a moderate effect on the Veteran's employment, and the September 2010 VA examiner noted that the Veteran used a knee brace, had increased pain with stair climbing, and experienced flare-ups requiring rest.  A physical examination in September 2010 also revealed a slightly antalgic gait. 

Based on the foregoing and taking into account the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59 and the holdings of DeLuca, supra, the Board finds that the Veteran's postoperative bone tumor removal from the left tibia more closely approximates a moderate disability, particularly in light of the disorder having a moderate effect on his occupation when he was working.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that a 20 percent evaluation is warranted for the entire appeal period.

The Board has also considered whether an evaluation in excess of 20 percent for the Veteran's postoperative bone tumor removal from the left tibia is warranted.  However, the evidence does not show a marked disability.  Other than pain, there is no joint involvement, ankylosis, leg length discrepancy, deformity, malunion, or nonunion, and the Veteran has normal range of motion of the knee and ankle.  There has been no infection, and there are no constitutional symptoms of bone disease.  The Veteran does not require the use of an assistive device.  It has also been noted that he is not incapacitated.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran warrants an evaluation in excess of 20 percent.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1)  However, in this case, the Board finds that the record does not show that the Veteran's service-connected postoperative bone tumor removal from the left tibia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1)(2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists primarily of pain, reports of swelling, and flare-ups.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected postoperative bone tumor removal from the left tibia under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


B.  Scars

The Veteran's scar associated with the postoperative bone tumor removal from the left tibia is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that diagnostic code, a 10 percent evaluation is contemplated for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  

During a November 2009 VA examination, the Veteran was noted to have two scars.  The first scar was located in the medial proximal tibia area from the resection and bone grafting of a nonossifying fibroma.  It measured 9 centimeters by .3 centimeters, and the texture of skin was normal.  The scar was tender and superficial, but there was no adherence to underlying tissue, elevation or depression of the surface contour of the scar, or induration or inflexibility.  The color of the scar was normal, there was no limitation of function, and the scar was not deep. The second scar measured 8 centimeters by .4 centimeters over the right iliac crest from harvesting of the bone graft.  The texture of the skin was normal, and there was no tenderness, adherence to underlying tissue, frequent loss of covering, elevation or depression, or induration or inflexibility.  The scar was superficial and not deep, and there was no limitation of function due to the scar. 

A September 2010 VA examination revealed a well-healed medial proximal tibia scar that measured 10 centimeters by .4 centimeters.  There was also a well-healed scar over the right iliac crest that measured 10.5 centimeters by .5 centimeters.  Both scars were highly mobile and did not adhere to the underlying tissue.  There was no keloid formation, no hypertrophy, and no subcutaneous tissue loss.  The scars did not restrict motion.

Based on the foregoing, the Veteran has been shown to have only two scars, as opposed to three or four unstable or painful scars.  As such, the Veteran has not been shown to meet the criteria for an increased evaluation under Diagnostic Code 7804.  

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for a rating in excess of 10 percent for his scars are simply not met.  In this regard, the Veteran's scars are not located on his head, face, or neck, and thus, Diagnostic Code 7800 is not applicable.  Likewise, the Veteran's scars are not shown to be deep and do not exceed an area or areas of 144 square inches (929 square centimeters).  As such, an increased evaluation is not warranted under Diagnostic Codes 7801 and 7802.  There are also no disabling effects not already considered that would require consideration under Diagnostic Code 7805.  In fact, the number, size, and tenderness of the scars are already contemplated under the current 10 percent evaluation, and the VA examiners indicated that they did not cause any limitation of function or motion.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under any other diagnostic code.  

The Board concludes that the preponderance of the evidence is against a higher initial evaluation for the Veteran's scar associated with the postoperative bone tumor removal from the left tibia.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1)  However, in this case, the Board finds that the record does not show that the Veteran's service-connected scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1)(2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists primarily of two well-healed, superficial scars with tenderness.  As discussed above, there are higher ratings available under several diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scar associated with the postoperative bone tumor removal from the left tibia under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  Service Connection for Chondrosarcoma

The Veteran contends that he has chondrosarcoma due to residuals of his left tibia bone tumor removal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The amended provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chondrosarcoma.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of chondrosarcoma.  Rather, a benign lesion was removed from the Veteran's left tibia during service with a bone graft from the iliac crest of the pelvis.  He has contended that the chondrosarcoma is secondary to that bone tumor removal.  

An x-ray performed in conjunction with the November 2009 VA examination showed an abnormal 3 to 4 centimeter cystic bony lesion involving the suprolateral tibia.  It was thought to be a possible central chondrosarcoma, and further imaging was recommended.  

A bone scan in February 2010 revealed a predominantly lucent lesion eccentrically located within the left medial tibial plateau with a partially sclerotic margin and relatively narrow zone of transition.  Based on the bone scan findings, the differential diagnosis was assessed to include a partially resected healed xanthofibroma (nonossifying fibroma) and less likely a partially resected/recurrent enchondroma.  However, low grade chondrosarcoma could not be excluded even though it was unlikely.

An August 2010 MRI of the knee showed a bone lesion involving the proximal tibial metadiaphysis.  

In September 2010, an examination was provided and medical opinion was obtained to determine whether there was a relationship between the fibroma that was resected in service and any possible chondrosarcoma.  The examiner reviewed all of the available diagnostic imaging, including MRIs, bone scans, and x-rays.  He noted that a low-grade chondrosarcoma could not be excluded, although it was unlikely.  He also stated that there is no way to definitively rule out a chondrosarcoma without a tissue biopsy.  However, the examiner opined that based on the evidence available, it did not appear that the Veteran had low-grade chondrosarcoma.  Moreover, even if he did have chondrosarcoma, the examiner opined that it would not be secondary to the service-connected excision of a benign fibroma.  In this regard, he stated that a fibroma is a benign lesion that does not transform into a malignant lesion and explained that a chondrosarcoma would be a wholly separate and different neoplasm.  

There is no medical opinion to the contrary.  The Board does acknowledge the Veteran's own statements that he currently has chondrosarcoma that is secondary to his service-connected bone tumor removal of the left tibia.  However, the Board finds that his statements are outweighed by the more probative opinion of the September 2010 VA examiner, who has medical expertise and training, reviewed and discussed the relevant evidence, including diagnostic imaging, and provided a clear rationale.  

Thus, the preponderance of the evidence shows that chondrosarcoma did not manifest in service and is not caused or aggravated by his service-connected bone tumor removal of the left tibia.  Accordingly, service connection for low-grade chondrosarcoma is denied.  


ORDER

Subject to the provision governing the award of monetary benefits, a 20 percent for postoperative bone tumor removal from the left tibia with bone graft is granted.

An initial rating in excess of 10 percent for scars associated with postoperative bone tumor removal from the left tibia is denied.

Service connection for chondrosarcoma is denied.  


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Veteran has claimed that the disorder is secondary to his service-connected bone tumor removal from the left tibia.  While the evidence indicates that there is no knee joint involvement associated with the bone tumor removal, the Board notes that an August 2010 MRI did reveal a deep cartilaginous fissure near the apex of the patella involving more than 50 percent of the cartilage thickness.  Therefore, the Board finds that a VA examination and medical opinion are necessary to clarify the nature and etiology of a cartilage condition that may be present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran has been provided adequate notice in connection with his claim for service connection for a cartilage disorder, to include what evidence is necessary to substantiate the claim on both a direct and secondary basis.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cartilage disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify any current diagnosis of a cartilage disorder.  In so doing, the examiner should discuss the August 2010 MRI that revealed a deep cartilaginous fissure near the apex of the patella involving more than 50 percent of the cartilage thickness, and he or she should indicate whether it is evidence of a cartilage disorder.

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  If not, the examiner should opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected postoperative bone tumor removal from the left tibia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if the Veteran submits a timely substantive appeal, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


